     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DEMETRIUS CAREY, #211 205,                    )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )   CASE NO. 2:18-CV-832-WKW-CSC
                                              )               [WO]
CUBE OPERATOR                                 )
MS. CUNNINGHAM, et al.,                       )
                                              )
       Defendants.                            )

              RECOMMENDATION OF THE MAGISTRATE JUDGE


       Plaintiff Demetrius Carey (“Carey”), proceeding pro se, files this 42 U.S.C. § 1983

Complaint challenging Defendants’ alleged failure to protect him from harm and to provide

constitutionally adequate medical care. According to the Complaint, during Carey’s

incarceration at the Bullock Correctional Facility in Union Springs, Alabama, an inmate

stabbed him in the neck on July 9, 2018, which left him with a painful neck injury for

which he claims he did not receive adequate pain management. Carey sues cubical operator

Shirley Cunningham, Sergeant Omar Boynes, Sergeant Anthony Lambert, Lieutenant

Waylon Cousins, Captain Timothy McCorvey, Warden Gwendolyn Babers, Warden

Antonio McClain, and Warden Patrice Richie. Carey sues the named defendants in their

individual capacities. For relief, Carey seeks justice for the alleged violation of his

constitutional rights. See Docs. 1, 28, 30.

       Defendants filed an Answer Written Report, and supporting evidentiary materials

addressing Carey’s claims for relief. Docs. 23, 24. In these filings, Defendants deny they
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 2 of 19




acted in violation of Carey’s constitutional rights. Doc. 23. Upon receipt of Defendants’

report, the Court entered an Order which provided Carey an opportunity to file a response.

Doc. 25. This Order advised Carey his response should be supported by affidavits or

statements made under penalty of perjury and other evidentiary materials. Doc. 25 at 2.

The Order further cautioned Carey that unless “sufficient legal cause” is shown within ten

days of entry of this order “why such action should not be undertaken, the court may at any

time [after expiration of the time for his filing a response] and without further notice to the

parties (1) treat the [written] report and any supporting evidentiary materials as a motion

for summary judgment and (2) after considering any response as allowed by this order, rule

on the motion . . . in accordance with law.” Doc. 25 at 2. Carey responded to Defendants’

report, see Doc. 29, but his response does not demonstrate there is any genuine dispute of

material fact. The Court will treat Defendants’ Written Report, as a Motion for Summary

Judgment, and recommends this motion be resolved in favor of Defendants.

                                  I. STANDARD OF REVIEW

       “Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show there is no

genuine [dispute] as to any material fact and that the moving party is entitled to judgment

as a matter of law.” Greenberg v. BellSouth Telecomm., Inc., 498 F.3d 1258, 1263 (11th

Cir. 2007) (per curiam); Fed. R. Civ. P. 56(a) (holding that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”). The party moving for

summary judgment “always bears the initial responsibility of informing the district court

                                              2
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 3 of 19




of the basis for its motion, and identifying those portions of the [record, including

pleadings, discovery materials and affidavits], which it believes demonstrate the absence

of a genuine [dispute] of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

The movant may meet this burden by presenting evidence indicating there is no dispute of

material fact or by showing the non-moving party has failed to present evidence to support

some element on which it bears the ultimate burden of proof. Id. at 322−324.

       Defendants have met their evidentiary burden. Thus, the burden shifts to Carey to

establish, with appropriate evidence beyond the pleadings, that a genuine dispute material

to his case exists. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991); Celotex,

477 U.S. at 324; Fed. R. Civ. P. 56(e)(3); Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593−594 (11th Cir. 1995) (holding that, once the moving party meets its burden, “the non-

moving party must then go beyond the pleadings, and by its own affidavits [or sworn

statements], or by depositions, answers to interrogatories, and admissions on file,”

demonstrate there is a genuine dispute of material fact) (internal quotations omitted). This

court will also consider “specific facts” pled in a plaintiff’s sworn complaint when

considering his opposition to summary judgment. Caldwell v. Warden, FCI Talladega, 748

F.3d 1090, 1098 (11th Cir. 2014). A genuine dispute of material fact exists when the non-

moving party produces evidence that would allow a reasonable fact-finder to return a

verdict in its favor. Greenberg, 498 F.3d at 1263; Allen v. Bd. of Public Educ., 495 F.3d

1306, 1313 (11th Cir. 2007).

       Although factual inferences must be viewed in a light most favorable to the non-

moving party and pro se complaints are entitled to liberal interpretation by the courts, a

                                              3
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 4 of 19




pro se litigant does not escape the burden of establishing by sufficient evidence a genuine

dispute of material fact. See Beard v. Banks, 548 U.S. 521, 525 (2006); Brown v. Crawford,

906 F.2d 667, 670 (11th Cir. 1990). Carey’s pro se status alone does not compel this Court

to disregard elementary principles of production and proof in a civil case.

                                       II. DISCUSSION1

A.     Qualified Immunity

       Qualified immunity offers complete protection from civil damages for government

officials sued in their individual capacities if their conduct does not violate “clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quoting Harlow v. Fitzgerald, 457 U.S.

800, 818 (1982)). Qualified immunity is not merely a defense against liability but immunity

from suit, and the Supreme Court “repeatedly [has] stressed the importance of resolving

immunity questions at the earliest possible stage in litigation.” Pearson v. Callahan, 555

U.S. 223, 231–32 (2009) (quotation marks and citation omitted). To receive qualified

immunity, the public official must first prove he was acting within the scope of his



1
 To the extent Carey raises additional allegations of constitutional violations through any properly
supported opposition which were not affirmatively pled in his Complaint, under settled law, a
plaintiff may not “amend” his complaint through his opposition by raising a new claim(s). See
Hurlbert v. St. Mary's Health Care Sys., Inc., 439 F.3d 1286, 1297 (11th Cir. 2006) (rejecting a
new basis for a pending claim raised during summary judgment proceedings); Gilmour v. Gates,
McDonald & Co., 382 F.3d 1312, 1314 (11th Cir. 2004) (explaining thta the Rules of Civil
Procedure do “not afford plaintiffs with the opportunity to raise new claims at the summary
judgment stage.”). The court, therefore, addresses Carey’s claims against Defendants as alleged in
the Complaint and considers the facts only to the extent that they support those claims. See Chavis
v. Clayton Cnty. Sch. Dist., 300 F.3d 1288, 1291 n. 4 (11th Cir. 2002) (refusing to address a new
theory raised during summary judgment because the plaintiff had not amended the complaint).

                                                 4
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 5 of 19




discretionary authority when the allegedly wrongful acts occurred. Lee v. Ferraro, 284

F.3d 1188, 1194 (11th Cir. 2002). There is no dispute that Defendants here were acting

within the course and scope of their discretionary authority when the challenged incidents

occurred. Carey must, therefore, allege facts that, when read in a light most favorable to

him, show that Defendants are not entitled to qualified immunity. Cottone v. Jenne, 326

F.3d 1352, 1358 (11th Cir. 2003).

       To satisfy his burden, Carey must show two things: (1) that a defendant committed

a constitutional violation and (2) that the constitutional right a defendant violated was

“clearly established.” Crosby v. Monroe Cnty., 394 F.3d 1328, 1332 (11th Cir. 2004). “To

be clearly established, a right must be sufficiently clear that every reasonable official would

[have understood] that what he is doing violates that right. . . . In other words, existing

precedent must have placed the statutory or constitutional question beyond debate.”

Reichle v. Howards, 566 U.S. 658, 664 (2012) (citations and quotation marks omitted)

(alteration in original). “Clearly established law” means (1) “a materially similar case has

already been decided;” (2) “a broader, clearly established principle that should control the

novel facts of the situation;” or (3) “the conduct involved in the case may so obviously

violate the constitution that prior case law is unnecessary.” Gaines v. Wardynski, 871 F.3d

1203, 1208–09 (11th Cir. 2017) (citations omitted). The controlling authority is from “the

Supreme Court of the United States, the Eleventh Circuit, or the highest court in the

relevant state.” Id. at 1209. “Qualified immunity gives government officials breathing

room to make reasonable but mistaken judgments, and protects all but the plainly

incompetent or those who knowingly violate the law.” Messerschmidt v. Millender, 565

                                              5
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 6 of 19




U.S. 535, 546 (2012) (citations and quotation marks omitted). The Eleventh Circuit “has

stated many times that if case law, in factual terms, has not staked out a bright line, qualified

immunity almost always protects the defendant.” Gaines, 871 F.3d at 1210 (citations and

quotation marks omitted). “Exact factual identity with the previously decided case is not

required, but the unlawfulness of the conduct must be apparent from pre-existing law.”

Coffin v. Brandau, 642 F.3d 999, 1013 (11th Cir. 2011) (citation omitted). If a plaintiff

cannot establish both elements to satisfy his burden, the defendants are entitled to qualified

immunity, and the court may analyze the elements “in whatever order is deemed most

appropriate for the case.” Rehberg v. Paulk, 611 F.3d 828, 839 (11th Cir. 2010) (citing

Pearson, 555 U.S. at 241–42).

B.     Deliberate Indifference

       i.     Standard of Review

       “A prison official’s duty under the Eighth Amendment is to ensure reasonable

safety, a standard that incorporates due regard for prison officials’ unenviable task of

keeping dangerous men in safe custody under humane conditions.” Farmer v. Brennan,

511 U.S. 825, 844–45 (1994) (citations and quotation marks omitted). Correctional

officials may be held liable under the Constitution for acting with “deliberate indifference”

to an inmate’s safety when the official knows that the inmate faces “a substantial risk of

serious harm” and with such knowledge disregards that risk by failing to take reasonable

measures to abate it. Id. at 828. “It is not, however, every injury suffered by one inmate

at the hands of another that translates into a constitutional liability for prison officials

responsible for the victim's safety.” Id. at 834. “Within [a prison’s] volatile ‘community,’

                                               6
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 7 of 19




prison administrators are to take all necessary steps to ensure the safety of . . . the prison

staffs and administrative personnel. . . . They are [also] under an obligation to take

reasonable measures to guarantee the safety of the inmates themselves.” Hudson v. Palmer,

468 U.S. 517, 526–27 (1984). The Eleventh Circuit, however, has “stress[ed] that a ‘prison

custodian is not the guarantor of a prisoner’s safety.’” Purcell ex rel. Estate of Morgan v.

Toombs County, Ga., 400 F.3d 1313, 1321 (11th Cir. 2005) (quoting Popham v. City of

Talladega, 908 F.2d 1561, 1564 (11th Cir. 1990)). “Only [a] prison official’s deliberate

indifference to a known, substantial risk of serious harm to an inmate violates the Eighth

Amendment.” Harrison v. Culliver, 746 F.3d 1288, 1298 (11th Cir. 2014) (citation and

quotation marks omitted). “[D]eliberate indifference describes a state of mind more

blameworthy than negligence” and, therefore, ordinary lack of due care for a prisoner’s

health or safety will not support an Eighth Amendment claim. Farmer, 511 U.S. at 837.

“In order to state a § 1983 cause of action against prison officials based on a constitutional

deprivation [under the Eighth Amendment], there must be at least some allegation of a

conscious or callous indifference to a prisoner’s rights, thus raising the tort to a

constitutional stature.” Williams v. Bennett, 689 F.2d 1370, 1380 (11th Cir. 1982) (citation

omitted).

       The law is well settled that establishment of both objective and subjective elements

are necessary to demonstrate an Eighth Amendment violation. Caldwell v. Warden, FCI

Talladega, 748 F.3d 1090, 1099 (11th Cir. 2014). Regarding the objective elements of a

deliberate indifference claim, an inmate must first show “an objectively substantial risk of

serious harm . . . exist[ed]. Second, once it is established that the official is aware of this

                                               7
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 8 of 19




substantial risk, the official must react to this risk in an objectively unreasonable manner.”

Marsh v. Butler County, Ala., 268 F.3d 1014, 1028-29 (11th Cir. 2001), abrogated on other

grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). As to the subjective elements,

“the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference. . . . The Eighth

Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel and unusual

‘punishments’. . . . [A]n official’s failure to alleviate a significant risk that he should have

perceived but did not, while no cause for commendation, cannot under our cases be

condemned as the infliction of punishment.” Farmer, 511 U.S. at 837-38; Campbell v.

Sikes, 169 F.3d 1353, 1364 (11th Cir. 1999) (citing Farmer, 511 U.S. at 838) (explaining

that “[p]roof that the defendant should have perceived the risk, but did not, is

insufficient.”); Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th Cir. 1996) (same). The

conduct at issue “must involve more than ordinary lack of due care for the prisoner’s

interests or safety. . . . It is obduracy and wantonness, not inadvertence or error in good

faith, that characterize the conduct prohibited by the Cruel and Unusual Punishments

Clause[.]” Whitley v. Albers, 475 U.S. 312, 319 (1986).

       To be deliberately indifferent, Defendants must have been subjectively aware
       of the substantial risk of serious harm in order to have had a sufficiently
       culpable state of mind. Farmer, 511 U.S. at 834-38, 114 S.Ct. at 1977-80;
       Wilson v. Seiter, 501 U.S. 294, 299, 111 S.Ct. 2321, 2324-25, 115 L.Ed.2d
       271 (1991). . . . Even assuming the existence of a serious risk of harm and
       legal causation, the prison official must be aware of specific facts from which
       an inference could be drawn that a substantial risk of serious harm exists –
       and the prison official must also draw that inference. Farmer, 511 U.S. at
       837, 14 S.Ct. at 1979.



                                               8
     Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 9 of 19




Carter v. Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003) (quotation marks omitted). A

defendant’s subjective knowledge of the risk must be specific to that defendant because

“imputed or collective knowledge cannot serve as the basis for a claim of deliberate

indifference. . . . Each individual defendant must be judged separately and on the basis of

what that person [knew at the time of the incident].” Burnette v. Taylor, 533 F.3d 1325,

1331 (11th Cir. 2008). Moreover, “[t]he known risk of injury must be a strong likelihood,

rather than a mere possibility before a [state official’s] failure to act can constitute

deliberate indifference.” Brown v. Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (citations

and quotation marks omitted). “Merely negligent failure to protect an inmate from attack

does not justify liability under section 1983.” Id. Even where a prison official perceives a

serious risk of harm to an inmate, the official “may still prevail if he responded reasonably

to the risk, even if the harm ultimately was not averted.” Comstock v. McCrary, 273 F.3d

693, 706 (6th Cir. 2001) (citation and quotation marks omitted). In sum, prison officials

cannot be held liable under the Eighth Amendment unless there is an objectively substantial

risk of harm to an inmate, the defendants have knowledge of this substantial risk of harm,

and with this knowledge, consciously disregard the risk. Farmer, 511 U.S. at 837.

       Consequently, to survive the properly supported motion for summary judgment filed

by Defendants, Carey must first demonstrate an objectively substantial risk of serious harm

existed to him prior to the inmate attack at issue and “that the defendant[s] disregarded that

known risk by failing to respond to it in an objectively reasonable manner.” Johnson v.

Boyd, 568 F. App’x 719, 721 (11th Cir. 2014) (citation omitted). If he establishes these

objective elements, Carey must then satisfy the subjective component. To do so, Carey

                                              9
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 10 of 19




“must [show] that the defendant subjectively knew that [Carey] faced a substantial risk of

serious harm. The defendant must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he[/she] must also draw the

inference.” Id. (internal citation omitted).

       To survive a motion for summary judgment, a plaintiff must submit evidence
       that the defendant-official had subjective knowledge of the risk of serious
       harm. McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999). In
       determining subjective knowledge, a court is to inquire whether the
       defendant-official was aware of a particular threat or fear felt by [the]
       [p]laintiff. Carter v. Galloway, 352 F.3d 1346, 1350 (11th Cir. 2003)
       (emphasis added). Moreover, the defendant-official must be aware of
       specific facts from which an inference could be drawn that a substantial risk
       of serious harm exists—and the prison official must also draw that inference.
       Id. at 1349 (quotations omitted).

Johnston v. Crosby, 135 F. App’x 375, 377 (11th Cir. 2005) (quotation marks omitted)

(emphasis in original).

       ii.    Failure to Protect

       Carey alleges that on July 9, 2018 at approximately 10:00 p.m. an unknown inmate

stabbed him in the neck. The attack, Carey maintains, would not have occurred if Sgt.

Boynes had been on his assigned post in E Dorm at the time of the incident. Carey

acknowledges that neither he nor prison officials had any knowledge of the identity of the

inmate who assaulted him. Doc. 1 at 2–3.

       Defendants maintain that Carey has not demonstrated they acted with deliberate

indifference to his safety. Defendants’ evidentiary submissions include Defendants’

affidavits, incident and duty officer reports, shift logs, duty rosters, and medical records.

Sgt. Boynes testifies that on July 9, 2018, he was assigned as the rover for Dorm E1-E2.


                                               10
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 11 of 19




On that day at approximately 9:55 p.m. he had just completed his security checks for Dorms

E1 and E2 when Carey approached him at the Dorm E1 grill gate and informed the guard

he had just been stabbed. Sgt. Boynes notified the B Night Shift Commander—Lt.

Cousins—of the incident who reported to the dorm and immediately escorted Carey to the

health care unit for assessment. Lt. Cousins questioned Carey about the incident who stated

he had been sitting on his bed when someone stabbed him from behind.2 Lt. Cousins

questioned several inmates in Dorm E1 about the attack, none of whom had seen anyone

get stabbed. At approximately 1:00 a.m. medical personnel informed Lt. Cousins that

Carey required transport by ambulance to the Bullock County emergency room for further

medical treatment. Lt. Cousins notified Warden McClain and the Investigations and

Inspections Unit (I & I) that Carey required off-site medical care. After being treated at

the emergency department, Carey was returned to Bullock and placed in the Restricted

Housing Unit pending further investigation. Docs. 23-2—23-14, 23-16.

       Here, Carey does not allege that prior to the challenged incident he complained to

any prison official, or made any prison official aware, that he was in danger of being

attacked by a fellow inmate. Carey acknowledges his unawareness of the identity of his

attacker and does not indicate he knew he was in any danger prior to the attack. Docs. 1,

29. It is undisputed Defendants had no information of any threat to Carey from another

inmate from which they could infer that a substantial risk of harm existed to Carey prior to



2
 Carey informed Lt. Cousins that he had been in an argument earlier in the day with another
inmate. Lt. Cousins questioned the inmate identified by Carey who admitted to having argued
with Carey but denied stabbing him. Doc. 23-9 at 1.
                                              11
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 12 of 19




the attack at issue. Instead, the record establishes that the altercation occurred without

notice or provocation while Carey was sitting on his bed and was stabbed from behind.

There is no evidence any correctional officer witnessed the assault, and the first knowledge

correctional officials received regarding the incident occurred when Carey reported to Sgt.

Boynes that he had been stabbed. Docs. 23-2—23-10. Carey has also not shown that the

conditions under which he was incarcerated presented a “substantial risk of harm” to him.

Farmer, 511 U.S. at 834, to which Defendants responded in an objectively unreasonable

manner. Marsh, 268 F.3d at 1028–1029. His conclusory allegations of unsecure conditions

is insufficient. Docs. 29, 29-1.

       Even had Carey satisfied the objective component of his deliberate indifference

claim, he fails to establish the subjective component because he has not shown that any

defendant subjectively knew of a risk of harm to him posed by his inmate attacker and no

evidence has been produced that any defendant knew Carey faced a substantial risk of

harm. Caldwell, 78 F.3d at 1099–1100 (explaining a defendant “must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference.”). Further, and without disputing that inmate-on-

inmate assaults occur in the correctional system, even assuming the institutional facility

was experiencing understaffing at the time of the assault on Carey, such is insufficient to

establish Defendants knew a substantial risk of serious harm existed and, with such

knowledge, deliberately failed to prevent the harm.        Johnson, 568 F. App’x at 722

(explaining that complaint properly dismissed for failure to state a claim because

“[n]owhere does the complaint allege, nor can it be plausibly inferred, that the defendants

                                             12
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 13 of 19




subjectively foresaw or knew of a substantial risk of injury posed by [inmate-attacker].”);

Harrison v. Culliver, 746 F.3d 1288, 1300 (11th Cir. 2014) (observing that although

increasing the number of officers in an area of the facility “may have improved security [at

the prison, the warden’s] decision not to do so did not create a substantial risk of harm.”);

Johnston, 135 F. App’x at 377 (observing that where allegations simply inferred that prison

officials should have known that inmate-attacker posed a threat to others due to past

behavior and general verbal threats, defendants were entitled to summary judgment

because plaintiff provided no evidence that prison officials “had subjective knowledge of

the risk of serious harm presented by [fellow inmate]” and “introduced no evidence

indicating that he notified [the defendants] of any particularized threat by [his attacker] nor

of any fear [he] felt.”); Murphy v. Turpin, 159 F. App’x 945, 948 (11th Cir. 2005)

(explaining that “because [Plaintiff] alleged no facts indicating that any officer was aware

of a substantial risk of serious harm to him from [his attacker] and failed to take protective

measures, his [failure to protect] claim fails.”); Staley v. Owens, 367 F. App’x 102, 108

(11th Cir. 2010) (explaining that plaintiff failed to demonstrate supervisory liability as the

mere fact that isolated inmate assaults may have occurred over several years “is not

sufficient to establish that there was a history of widespread abuses that supervisors failed

to reasonably respond to.”).

       The record is devoid of evidence Defendants knew specific facts from which an

inference could be drawn that a substantial risk of harm existed to Carey, that Defendants

actually drew this inference, and, thereafter, ignored the known risk. Here, Carey has not

presented facts sufficient to create a genuine dispute regarding “actual knowledge” of a

                                              13
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 14 of 19




substantial risk of harm. Rather, the evidence indicates that the inmate attack on Carey was

a sudden, isolated incident. See Curry v. Crist, 226 F.3d 974, 979 (8th Cir. 2000) (affirming

summary judgment where a prisoner was injured during a surprise attack by another

inmate); Chatham v. Adcock, 334 F. App’x 281, 293–94 (11th Cir. 2009) (explaining that

plaintiff was entitled to no relief where he failed to identify “any specific ‘serious threat’

from [his inmate attacker], which he then reported to [the defendants] prior to [the

attack].”); Brown, 894 F.2d at 1537 (holding that “negligent failure to protect an inmate

from attack does not justify liability under § 1983.”). The inmate assault on Carey was an

unfortunate event. It does not, however, reflect deliberate indifference by Defendants. The

evidence reflects the event complained of occurred in a random, spontaneous, and quick

manner. Correctional officers responded to the incident upon becoming aware of the

situation. Carey received prompt medical care and attention, and correctional personnel

immediately reported the incident to the appropriate prison officials at Bullock. Docs. 23-

2–23-10.

       Because Carey has failed to show Defendants actually knew that a substantial risk

of serious harm existed, he has failed to satisfy the subjective element of his Eighth

Amendment claim as well. Carter, 352 F.3d at 1350. Since the record fails to demonstrate

that the inmate assault on Carey occurred due to any deliberate indifference or reckless

disregard by Defendants, they are entitled to qualified immunity on Carey’s failure to

protect claim.




                                             14
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 15 of 19




       iii.   Medical Care

       Carey alleges medical staff failed to provide him with adequate medical care and

treatment for the injuries he sustained in the inmate attack on July 9, 2018. He complains

of having to repeatedly ask for pain medication and muscle relaxers every five days which

he states “[he] shouldn’t have to do.” Doc. 1 at 3.

       To prevail in a suit based on an Eighth Amendment claim about medical attention,

a prisoner must show, at a minimum, that prison or medical officials have acted with

deliberate indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97 (1976);

Aldridge v. Montgomery, 753 F.2d 970, 972 (11th Cir. 1985). Because society does not

expect that prisoners will have unqualified access to health care, deliberate indifference to

medical needs amounts to an Eighth Amendment violation only if those needs are

“serious.” Hudson v. McMillian, 503 U.S. 1, 9 (1992). A serious medical need is one that

has been diagnosed by a physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a doctor's attention.

       A correctional officer may be held liable under the Eighth Amendment for acting

with “deliberate indifference” to inmate health or safety only if he knows that the inmate

faces a substantial risk of serious harm and disregards that risk by failing to take reasonable

measures to abate it. Farmer, 511 U.S. 825. “When officials become aware of a threat to

an inmate’s health and safety, the eighth amendment’s proscription against cruel and

unusual punishment imposes a duty to provide reasonable protection.” Brown v. Hughes,

894 F.2d 1533, 1537 (11th Cir. 1990). See also Hopkins v. Britton, 742 F.2d 1308, 1310



                                              15
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 16 of 19




(11th Cir. 1984); Gullatte v. Potts, 654 F.2d 1007, 1012 (5th Cir. Unit B Aug. 1981). 3 A

claim about a failure to provide immediate medical attention must involve medical needs

that are obvious even to a layperson because they involve life-threatening conditions or

situations where it is apparent that delay would detrimentally exacerbate the medical

problem. Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176 (11th Cir. 1994).

       The “seriousness” of an inmate’s medical needs also may be decided by
       reference to the effect of delay in treatment. . . Where the delay results in an
       inmate’s suffering “a life-long handicap or permanent loss, the medical need
       is considered serious.” . . . An inmate who complains that delay in medical
       treatment rose to a constitutional violation must place verifying medical
       evidence in the record to establish the detrimental effect of delay in medical
       treatment to succeed. . . Further, we have held that “the tolerable length of
       delay in providing medical attention depends on the nature of the medical
       need and the reason for the delay.” Harris v. Coweta County, 21 F.3d 388,
       393-94 (11th Cir. 1994) (emphasis added). Consequently, delay in medical
       treatment must be interpreted in the context of the seriousness of the medical
       need, deciding whether the delay worsened the medical condition, and
       considering the reason for delay.

Id. at 1188-89.

       Defendants’ evidence shows Carey reported his injury to Lt. Boynes at 9:55 p.m. At

10:01 p.m. Carey arrived at the health care unit for a body chart. Medical personnel noted

a laceration to the right side of Carey’s neck, found he was not in distress, and indicated he

would be held in the health care unit pending notice from the provider. The prison physician

subsequently directed medical personnel to arrange Carey’s transport to the Bullock

County emergency room for further medical treatment. Carey was returned to Bullock



3
 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the Fifth Circuit Court of Appeals issued
before the close of business on September 30, 1981.
                                                16
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 17 of 19




within a few hours and        processed into the Restrictive Housing Unit pending an

investigation into the incident. Docs. 23-9, 23-13, 23-14.

       The medical provider prescribed Carey pain medication and a muscle relaxer for his

stab wound. Medical personnel routinely saw Carey while he was housed in the Restricted

Housing Unit. Three weeks after the challenged incident occurred, medical personnel

responded to a grievance submitted by Carey on July 26, 2018, regarding his medical care

noting the physician had ordered him pain medication and a muscle relaxer, his wound was

healing well, there was no sign of infection, and the doctor would continue to monitor him

for pain and wound healing. Docs. 23-15, Doc. 23-16 at 15.

       Defendants argue that Carey’s allegations of inadequate medical care fail to set forth

any facts tending to suggest that they exhibited deliberate indifference to his medical needs.

Review of Carey’s Complaint reflects that he fails to implicate any of the named defendants

regarding his allegation of inadequate medical treatment. See Doc. 1. And Carey does not

point the Court to any evidence that would support an inference that Defendants ignored a

serious medical condition, that he suffered any detrimental effect as a result of any actions

by Defendants, or, as noted, that they were in any way responsible for the alleged actions

about which he complains. In addition, Carey presents the Court with no evidence

Defendants in any way disregarded a substantial risk to his health by interfering with his

ability to receive or access medical treatment. See generally Farrow v. West, 320 F.3d 1235

(11th Cir. 2003). Nor has Carey come forward with evidence that any Defendant knew he

faced as a substantial risk of serious harm and disregarded that risk by failing to take

reasonable measures to abate it. Farmer, supra; see also Spruill v. Gillis, 372 F.3d 218, 236

                                             17
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 18 of 19




(3d Cir. 2004) (holding that in the absence of a reason to believe, or actual knowledge,

that medical staff is administering inadequate medical care, non-medical prison personnel

are not chargeable with the Eighth Amendment scienter requirement of deliberate

indifference); Antonelli v. Sheahan, 81 F.3d 1422, 1428 (7th Cir. 1996) (holding that “a

prisoner may not attribute any of his constitutional claims to higher officials by the doctrine

of respondeat superior; the official must actually have participated in the constitutional

wrongdoing.”) (internal quotations omitted); Vinnedge v. Gibbs, 550 F.2d 926 (4th Cir.

1977) (explaining that a medical treatment claim cannot be brought against managing

officers of a prison absent allegations that they were personally connected with the alleged

denial of treatment).

         The burden is on the party opposing summary judgment to submit affirmative

evidence demonstrating that there exists a genuine dispute of material fact regarding an

essential element of the claim. Celotex, 477 U.S. at 322. The plaintiff must go beyond the

pleadings and “designate specific facts showing that there is a genuine dispute for trial. Id.

at 324. Here, the Court finds Carey fails to establish a genuine dispute about deliberate

indifference on the part of Defendants regarding his allegation of inadequate medical care.

The Court, therefore, concludes Defendants are entitled to qualified immunity on this

claim.

                                    III. CONCLUSION

         In light of the foregoing, it is the RECOMMENDATION of the Magistrate Judge

that:

         1. Defendants’ motion for summary judgment (Doc. 23) be GRANTED.

                                              18
    Case 2:18-cv-00832-WKW-CSC Document 37 Filed 06/23/21 Page 19 of 19




       2. This case be DISMISSED with prejudice.

       3. Judgment be ENTERED in favor of Defendants.

       The parties may file an objection to the Recommendation on or before July 7, 2021.

Any objection filed must specifically identify the findings in the Magistrate Judge's

Recommendation to which a party objects. Frivolous, conclusive or general objections

will not be considered by the District Court. The parties are advised this Recommendation

is not a final order and, therefore, it is not appealable.

       Failure to file a written objection to the Magistrate Judge’s findings and

recommendations in accordance with the provisions of 28 U.S.C. § 636(b)(1) shall bar a

party from a de novo determination by the District Court of legal and factual issues covered

in the Recommendation and waives the right of the party to challenge on appeal the District

Court’s order based on unobjected-to factual and legal conclusions accepted or adopted by

the District Court except upon grounds of plain error or manifest injustice. 11TH Cir. R.

3-1; see Resolution Trust Co. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir.

1993); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989).

       Done, this 23rd day of June 2021.



                                             /s/ Charles S. Coody
                                             CHARLES S. COODY
                                             UNITED STATES MAGISTRATE JUDGE




                                               19
